Citation Nr: 0723613	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-33 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (Ro) in
Boise, Idaho



THE ISSUE

Propriety in the reduction of the rating for the veteran's 
bilateral hearing loss from 50 percent to 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1949 to February 1953 and from February 1955 to March 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision that 
implemented, effective May 1, 2006, a December 2005 proposed 
reduction of the rating for the veteran's bilateral hearing 
loss from 50 percent to 10 percent.  In correspondence 
received in January 2006 the veteran requested a personal 
hearing; in February 2006 he withdrew the request.  At the 
veteran's request, the Board has advanced the case on the 
docket pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 
C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  December 2001 official audiometry showed the veteran had 
level IV hearing acuity in the right ear and level II hearing 
acuity in the left ear; May 2005 official audiometry shows 
the veteran has level III hearing acuity in the right ear and 
level IV hearing acuity in the left ear.

2.  A December 2005 rating decision proposed a reduction in 
the rating of the veteran's hearing loss from 50 percent to 
10 percent; a letter notifying the veteran of the proposal 
and of what type of evidence would rebut the basis for the 
proposal was mailed to the veteran along with a copy of the 
decision that same month.

3.  A May 2006 rating decision implemented the reduction in 
the rating of the veteran's bilateral hearing loss to 10 
percent, effective May 1, 2006.


CONCLUSION OF LAW

The reduction of the rating for the veteran's bilateral 
hearing loss from 50 percent to 10 percent was in accordance 
with facts shown and governing law, and was proper; 
restoration of the 50 percent rating is not warranted. 38 
U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.105(e), 3.344(a)(b), 4.3, 4.85, Diagnostic Code 
(Code) 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because rating reduction procedures, including notice and 
evidentiary development required, are outlined in governing 
regulations, it is unclear to what extent, if any, VCAA 
notice and duty to assist requirements apply in the instant 
case.  Regardless, the Board finds that the procedure in the 
instant case complied with governing regulatory criteria and 
did not violate the standards and intent of the VCAA.  The 
veteran was advised of the proposed reduction by December 
2005 Rating Decision (with a cover letter) that advised him 
of the reason for the proposed reduction (i.e., how the 
audiometry findings corresponded to the governing criteria), 
advised him of what type of evidence might serve to forestall 
the reduction, and advised him of when the reduction would 
occur.  In other words, notice complied with the regulatory 
requirements pertaining to reductions outlined in 38 C.F.R. 
§ 3.105(e).  He was afforded a sufficient time period to 
respond/supplement the record.  

Regarding VA's duty to assist, the reduction was based on the 
results of more than one VA examination showing hearing 
acuity that was an improvement from that shown when the 50 
percent rating was assigned.  Reports of VA and private 
audiometry the veteran has identified and/or submitted have 
been secured or accepted for the record and considered.  The 
veteran has not identified any additional evidence that 
remains outstanding.  VA's duty to assist is met.  



II. Factual Background

On April 2001 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
65
70
LEFT
25
40
65
70
75

The average puretone thresholds in decibels were 58, right 
ear and 63 decibels, left ear.  Speech recognition ability 
was 44 percent for the right ear and 48 percent for the left 
ear.  

Based on the findings reported and audiologist's opinion 
offered on that examination, the veteran was awarded service 
connection for bilateral hearing loss, rated 50 percent, 
effective from August 1999 (when the veteran's claim was 
received).  

On June 2001 VA audiometry for hearing aids, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
75
85
LEFT
30
40
65
65
75

Speech recognition was not tested.  

On December 2001 VA audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
70
70
LEFT
25
35
60
60
65
The average puretone thresholds were 61 decibels, right ear 
and 55 decibels, left ear.  Speech recognition ability was 80 
percent, right ear and 88 percent, left ear.  

An October 2004 VA record notes that an audiogram revealed no 
significant changes since the December 2001 audiogram.  Word 
recognition ability was 88 percent, right ear and 80 percent, 
left ear.  

A May 2005 statement from an acquaintance of the veteran 
indicates he frequented the restaurant where she works and 
that he was at the point where he was not hearing as well as 
he should.  

On May 2005 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
75
70
75
LEFT
40
45
70
75
80

The average puretone thresholds were 68 decibels, 
bilaterally.  Speech recognition ability was 84 percent, 
right ear and 80 percent, left ear.  

February and October 2006 private audiograms were not 
interpreted, nor in full accordance with the regulatory 
criteria for audiometric testing for rating purposes.  In 
February 2006 speech discrimination scores were 84 percent, 
left ear and 76 percent, right ear (they were not reported in 
October 2006).  

III. Legal Criteria and Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. § 
4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b).  [Notably, an exceptional pattern of 
hearing loss (as specified in 38 C.F.R. § 4.86), was shown 
for the right ear in June 2001.  However, such pattern was 
not shown for the left ear, and as word discrimination was 
not tested at the time, the June 2001 testing is inadequate 
for rating purposes.]  

Table VII is used to determine the rating assigned by 
combining the Roman numeral designations for hearing 
impairment of each ear.  38 C.F.R. § 4.85(f).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction. Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  The above considerations are required for 
ratings which have continued for long periods at the same 
level (five years or more), and do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement will warrant 
a reduction in rating.  38 C.F.R. § 3.344(c).

The Board notes at the outset that the procedures followed by 
the RO in reducing the rating for the veteran's hearing loss 
were in compliance with the due process provisions and 
evidentiary safeguards mandated by 38 C.F.R. § 3.105(e) and 
38 C.F.R. § 3.344.  That is, reduction was proposed only 
after two VA examinations showed findings warranting no more 
than a 10 percent rating, and implemented after the veteran 
had more than 4 months to respond with evidence as to why the 
reduction should not take place; the proposal notice to 
reduce the rating was mailed to the veteran in December 2005, 
and implemented effective May 1, 2006.  

Regarding the merits of the reduction, the veteran argues 
that (in essence based on puretone threshold audiometry), his 
hearing is not shown to have improved, so as to warrant the 
reduction.  However, the evidence of record belies that 
allegation.  Because an exceptional pattern of hearing 
impairment was not shown on any examination that was adequate 
for rating purposes, the rating for the veteran's hearing 
loss must be based on a combination of the puretone 
thresholds and speech recognition/discrimination scores 
shown.  The audiometry in April 2001 which was the basis for 
the 50 percent rating assigned found speech recognition of 44 
percent for the right ear and 48 percent for the left ear.  
Combined with the average puretone thresholds found under 
Table VI, the findings reflected that the veteran had level 
VII hearing acuity in each ear, warranting a 50 percent 
rating under Table VII, Code 6100.  Speech 
recognition/discrimination scores on all audiometry since 
then have shown substantial speech recognition improvement.  
There were two examinations that were sufficiently 
complete/adequate for rating purposes:  In December 2001 
speech recognition scores were 80 percent for the right ear 
and 88 percent for the left ear, combining with puretone 
thresholds to show level IV hearing in the right ear and 
level II hearing in the left ear (a noncompensable level of 
hearing impairment under Code 6100).  In May 2005, speech 
discrimination was 84 percent in the right ear and 80 percent 
in the left ear, combining with puretone thresholds to 
reflect level III hearing in the right ear and level IV 
hearing in the left ear (warranting a 10 percent rating under 
Table VII, Code 6100).  

The board has also reviewed all other audiometry/hearing 
evaluations of record, including the private reports 
submitted by the veteran.  While these other hearing 
evaluations are inadequate for rating purposes (incomplete 
for one reason or another), they generally show findings not 
inconsistent with those reported on December 2001 and May 
2005 VA examinations.  For example, an October 2004 record 
(which did not report puretone thresholds, but notes there 
were no significant changes) reveals that speech 
discrimination scores were 88 percent for the right ear and 
80 percent for the left.  And on private audiometry in 
February 2006, speech recognition scores were 76 percent, 
right ear and 84 percent left ear (the list used was not 
reported).

In summary, the reduction in the rating of the veteran's 
bilateral hearing loss from 50 percent to 10 percent was in 
accordance with facts found and with the regulatory 
guidelines of 38 C.F.R. §§ 3.105(e), 3.344.  Improvement in 
the veteran's bilateral hearing acuity is reflected by 
substantially improved speech discrimination scores, and the 
reduction in the rating was limited to no less than the 
rating commensurate with the greatest level of hearing 
impairment shown by official audiometry during the period of 
time under consideration.  Sufficient time passed between the 
two official audiological evaluations to establish that the 
improvement was sustained.  See 38 C.F.R. § 3.344(a).  
Accordingly, the Board finds that the reduction in the rating 
for the veteran's bilateral hearing loss to 10 percent was 
proper, and that restoration of a 50 percent rating is not 
warranted.


ORDER

The appeal seeking restoration of a 50 percent rating for 
bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


